           Case 1:20-cv-10382-ER Document 11 Filed 03/25/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF NEW YORK

NATURAL RESOURCES DEFENSE                     )
COUNCIL, INC.,                                )
                                              )
              Plaintiff,                      )
                                              )
      v.                                      )
                                              )
UNITED STATES                                 )    Civil Action No. 20-cv-10382
ENVIRONMENTAL PROTECTION                      )
AGENCY,                                       )
                                              )
              Defendant.                      )
                                              )


                                  STIPULATION

      1.      On December 9, 2020, plaintiff Natural Resources Defense Council

(NRDC) filed the Complaint in this matter. In its Complaint, NRDC alleges that

defendant United States Environmental Protection Agency (EPA) is violating the

Freedom of Information Act by failing to timely disclose responsive records that

NRDC requested regarding the contamination of Americans’ drinking water with

perchlorate. Compl., ECF No. 1, ¶ 1.

      2.      NRDC and EPA have since met and conferred to set a production

schedule for the documents NRDC seeks. NRDC and EPA have agreed on the

following partial production schedule:

              a. By April 7, 2021, EPA and NRDC will meet and confer to discuss

                 production of responsive records housed in the Lotus Notes email

                                          1
           Case 1:20-cv-10382-ER Document 11 Filed 03/25/21 Page 2 of 2




                 system, other electronic records not transmitted by email, and hard-

                 copy records.

              b. By April 14, 2021, EPA and NRDC will propose to the Court a final

                 production deadline for any remaining documents, along with a log

                 of any withheld records.

              c. By April 16, 2021, EPA will produce the next tranche of Outlook

                 records to NRDC.

      3.      The parties respectfully request that the Court So-Order this partial

production schedule.


Dated: March 25, 2021

s/ Lauren P. Phillips                           AUDREY STRAUSS
Lauren P. Phillips                              United States Attorney for the
Catherine Marlantes Rahm                        Southern District of New York
Natural Resources Defense Council
40 West 20th Street, 11th Floor                 By: /s/ Alexander J. Hogan
New York, NY 10011-4231                         ALEXANDER J. HOGAN
Tel.: 212-727-4415                              Assistant United States Attorney
Lphillips@nrdc.org                              86 Chambers Street, 3rd Floor
Crahm@nrdc.org                                  New York, New York 10007
                                                Tel.: (212) 637-2799
Counsel for Plaintiff Natural Resources         E-mail: alexander.hogan@usdoj.gov
Defense Council, Inc.                           Counsel for Defendant


SO ORDERED this ____ day of _______________, 2021.


___________________________
Hon. Edgardo Ramos
United States District Judge
                                            2
